Citation Nr: 1204686	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar myofascial strain with L4-5 and L5-S1 herniation, from the initial grant of service connection.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for right knee anterior cruciate ligament syndrome, from the initial grant of service connection.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for left knee anterior cruciate ligament syndrome, from the initial grant of service connection.  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1988 to May 1992 and from March 1998 to December 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision by the RO.  A hearing was held before the undersigned in May 2007, and in an August 2010 decision, the Board, in pertinent part, denied increased ratings for the Veteran's low back and bilateral knee disabilities.  Appeals regarding bilateral plantar fasciitis; Achilles tendonitis and entitlement to a total rating based on individual unemployabilty (TDIU) were remanded for additional development.  

The Veteran appealed the claims the Board denied to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 joint motion for remand (JMR), the Court vacated those Board decisions, and remanded them for compliance with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  With respect to the issues the Board remanded in August 2010, the AMC is referred to the content of that Remand to ensure the development requested at that time is accomplished.  

REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  

Concerning the Veteran's low back disability, the JMR directed the Board to consider rating criteria for evaluating back disability in effect prior to September 2002.  This is necessary because following the Veteran's claim for increase in November 2002, (when the disability was evaluated as non-compensably disabling) the RO, in a 2005 rating action awarded a 20 percent increase, effective from January 2001.  Therefore, the rating criteria in effect since 2001 should be considered.  Whichever criteria yields the greatest benefit to the Veteran should then be the basis for the final decision; provided that any award made under any amended criteria may not be made effective prior to the effective date of the regulatory change.  

With respect to the knees, the JMR determined the examination report upon which the Board relied in making its decision was not adequate.  Another examination should be scheduled.  Likewise, any updated treatment records should be sought.  

Under the circumstances described above, the case is REMANDED to the AMC for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his bilateral knee and low back disabilities since August 2010.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from the identified treatment sources, including any VA treatment records since May 2011, and associate them with the claims folder.  

2.  The Veteran should be afforded VA examinations to determine the current severity of his low back and bilateral knee disabilities.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the report.  

The back examiner's report should include the following:
 
      a) the range of motion of the lumbar spine in degrees, and whether any limitation of motion as may be present would be best characterized as slight, moderate, or severe, as the case may be;

      b) whether there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; 

      c) whether there is severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or abnormal mobility on forced motion; 

      d) whether there is severe recurring attacks of intervertebral disc syndrome with intermittent relief; 

      e) whether there is pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief;

      f) whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to these conditions;

      g) whether pain could significantly limit functional ability during flare-ups or when the affected joints are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis; 

      h) the history of any neurological complaints or findings attributable to the lumbar spine disability since January 2001.  

	i) the degree of residual weakness or sensory disturbance due to the lumbar spine disability, and how it impacts on motor function of the spine; and 

      j) whether any intervertebral disc syndrome that may be present results in incapacitating episodes and the total duration of any of these episodes.  

The knee examiner's report should include the following:  

      i)  the range of motion of each knee and whether any knee exhibits instability.  Any instability should be classified as mild, moderate, or severe, as the case may be.  

      ii) whether the right and left knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss or favorable or unfavorable ankylosis due to any excess fatigability, weakened movement or incoordination.  

      iii) whether pain in the right and left knee could significantly limit functional ability during flare-ups or when the affected joints are used repeatedly over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The clinical findings and reasons upon which any opinion is based should be clearly set forth, and if it is not possible to provide any information sought, that should be explained.  

3.  After the requested development has been completed, the AMC should readjudicate the Veteran's claims.  The AMC's consideration should include the applicable diagnostic criteria for lumbar spine limitation of motion, intervertebral disc syndrome and lumbosacral strain in effect in 2001, as well as the criteria that became effective in September 2002 and September 2003, with the Veteran getting the benefit of whichever, if any, yields the highest rating, provided any award made under the amended criteria may not be made effective prior to the effective date of the regulatory change.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



